                Case 3:18-cv-04978-JD Document 75 Filed 05/10/19 Page 1 of 3
Elizabeth L. Deeley                                                    505 Montgomery Street, Suite 2000
Direct Dial: +1.415.395.8233                                           San Francisco, California 94111-6538
elizabeth.deeley@lw.com                                                Tel: +1.415.391.0600 Fax: +1.415.395.8095
                                                                       www.lw.com




May 10, 2019                                                                                               BY ECF


The Honorable James Donato
United States District Court
450 Golden Gate Ave.
San Francisco, CA 94102

                      Re:      Singer et al. v. Facebook, Inc., Case No. 3:18-cv-04978 JD

Your Honor:

        Facebook has not refused to preserve relevant documents and information. Instead,
Plaintiffs, who are all advertisers, contend that because they have brought a lawsuit alleging that
Facebook’s Potential Reach estimates are inflated, they are entitled to demand that Facebook
preserve and produce private user data for billions of individual Facebook users worldwide, who
are neither parties nor putative class members and who have nothing to do with this lawsuit.
Plaintiffs’ claims do not provide them the right to demand preservation and production of this user
data or a detailed roadmap of how Facebook stores it. This is especially true where user data is
not relevant to Plaintiffs’ claims and its preservation and production raises serious privacy
concerns. Plaintiffs’ request should be denied because user data and a roadmap to how it is stored
are (1) not relevant, and (2) not reasonable or proportional to the needs of this case.

           1.         Private data for billions of Facebook users and a roadmap to how it is stored
                      are not relevant to Plaintiffs’ claims

        Plaintiffs have demanded that Facebook preserve and produce private user data (including
Facebook profile details marked private) for billions of Facebook users. But this data will tell
Plaintiffs nothing about whether Potential Reach estimates—the advertising estimates at the heart
of their claims—were inflated because Potential Reach is not based on this static user data. See
FED. R. CIV. P. 26(b); Lord Abbett Mun. Income Fund, Inc. v. Asami, No. C-12-03694-DMR, 2014
WL 5477639, at *3 (N.D. Cal. Oct. 29, 2014) (same requirements for preservation).

         As Facebook publicly disclosed and repeatedly explained to Plaintiffs during numerous
meet and confer discussions, Potential Reach is an “estimation of how many people are in an ad
set’s target audience,” i.e., the size of the group that falls within an advertiser’s “targeting and
placement choices.” Compl. ¶¶ 3, 37-38 & fig.4 (Dkt. 55). It is a “unique calculation” that
“updates in real time” based on specific ad targeting criteria selected by each individual advertiser
(e.g., foodies over 18 years old living in Berkeley). Id. ¶¶ 37-38 & fig.4. User data will not provide
Plaintiffs any information as to whether Facebook’s method of calculating Potential Reach inflates
the estimate. Instead, what is relevant to Plaintiffs’ claims is the methodology that Facebook uses
to calculate Potential Reach. And Facebook has repeatedly confirmed to Plaintiffs that it is
preserving information about that methodology (including summary documents, communications,
and source code) at both the Company and employee-custodian level.
               Case 3:18-cv-04978-JD Document 75 Filed 05/10/19 Page 2 of 3
May 10, 2019
Page 2




        Despite numerous communications explaining these issues—in which Facebook provided
Plaintiffs far more detailed information than Plaintiffs now suggest, including explanations of its
preservation efforts, highly confidential information about its data systems, and an explanation of
the real time nature of Potential Reach calculations—Plaintiffs offered no explanation justifying
their demand for preservation and production. Plaintiffs merely conclude without support that
private user data can be used to “measure the level of Potential Reach inflation.” Pls.’ Letter at 1
(Dkt. 70) (“Letter”). Not so. As explained to Plaintiffs, and as they acknowledge in their
Complaint, Potential Reach is a real-time calculation that is continually updating. Compl. ¶¶ 37-
38 & fig.4. User data from static tables cannot be used to recreate or measure against any specific
Potential Reach estimates (even if Plaintiffs provided them, which they have not). Counting the
number of users on any given day in the table would say nothing about any Potential Reach
estimate because that estimate, done in real-time, is the product of Facebook’s “unique
calculation,” id., which takes into account the numerous criteria an advertiser can select, such as
people who live in Berkeley interested in doughnuts (people who have expressed an interest in or
like pages related to doughnuts). Static user data from 2019 tables or any other snapshot in time
cannot be used after the fact as a measure or comparison of Potential Reach estimates allegedly
provided to Plaintiffs sometime between 2013 and 2018 (id. ¶¶ 67, 74, 80, 88) because the data
used to calculate Potential Reach continually changes. For example, user data from 2019 would
not contain data for users who had accounts in 2017 but have since deleted them, and it would not
reflect changes to data like residence, employment, preferences, and interests.

         Just as the underlying user data is irrelevant, so too is the roadmap Plaintiffs seek about
how it is stored. Far from “basic information,” Letter at 2, Interrogatory No. 2 asks Facebook to
identify every database and repository that contains Facebook user data, and every field therein,
how to query them, their physical location, and who manages them. Information about where and
how Facebook stores irrelevant data is similarly irrelevant, and the filing of this case does not
entitle Plaintiffs to unfettered access to all of Facebook’s user data repositories and how they work.

        Finally, Plaintiffs’ focus on a March 2019 update to Potential Reach is a red herring. As
Facebook makes clear in its disclosures on Ads Manager, Facebook continually updates its tools
“because [it’s] always working on improving the accuracy of [its] estimates” provided to
advertisers. See Valco Decl. Ex. B at 1-2 (Dkt. 66-2). The use of a different input (the number of
people who viewed an ad in the last 30 days) only reinforces that this case is about how Facebook
estimates Potential Reach, not the underlying user data itself. The change has nothing to do with
(and has not altered) user data, and has not made that data suddenly relevant.

          2.      Preservation and production of billions of users’ private data and how it is
                  stored is neither reasonable nor proportionate to the needs of the case

         The preservation and production of this massive amount of private data about billions of
Facebook users worldwide to advertisers is not only irrelevant, it is disproportionate to the needs
of the case, especially considering the serious privacy interests it implicates and sheer breadth of
the demand. Although their letter is carefully couched as a preservation demand, their document
requests and the parties’ negotiations confirm these advertisers also want Facebook to produce this
user data. This raises serious privacy concerns—an issue Facebook raised and Plaintiffs ignored—
that strongly outweigh the data’s discovery. See, e.g., Loop Ai Labs Inc. v. Gatti, No. 15-cv-00798-
HSG(DMR), 2016 WL 1712131, at *2 (N.D. Cal. Apr. 29, 2016) (production of documents
               Case 3:18-cv-04978-JD Document 75 Filed 05/10/19 Page 3 of 3
May 10, 2019
Page 3




containing non-party information not required based on privacy and lack of “compelling need”);
Campbell v. Facebook, Inc., No. 13-CV-05996-PJH, 2016 WL 7888026, at *2 (production of
tables containing “millions of cells of proprietary and sensitive information … unrelated to specific
practices” at issue not required because it “is not proportional to the needs of the case”). The
Stored Communications Act (“SCA”), 18 U.S.C. § 2702(a), also prohibits Facebook from
producing certain user data, including, for example, user preferences and interests. See, e.g.,
Rainsy v. Facebook, Inc., 311 F. Supp. 3d 1101, 1114-15 (N.D. Cal. 2018) (Kim, Magis. J.) (SCA
precludes disclosure about users’ “likes” on Facebook because it sends message about user’s
approval of something). Plaintiffs’ preservation demand also raises serious concerns because it
would require Facebook to retain indefinitely private information on billions of people, including
that of users who deleted their Facebook accounts with the expectation that their private data will
be removed from Facebook’s systems within 90 days. See How Do I Permanently Delete My
Facebook Account?, Facebook, https://www.facebook.com/help/224562897555674 (last visited
May 10, 2019); Terms of Service § 3.3.1, Facebook (Apr. 19, 2018)
https://www.facebook.com/terms.php. Preservation and production of this (irrelevant) data would
be unreasonable given these significant privacy issues and the SCA’s statutory prohibition.

        As for the scope, even a snapshot in time—the only type of “snapshot” Plaintiffs have
proposed—would still involve billions of users on any given day. Facebook suggested that instead
the parties start by looking at the Potential Reach estimates that Plaintiffs allege they relied upon
and basic information related to their alleged ad campaigns, such as the date, targeting criteria, and
budget—which Facebook requested through formal discovery and in discussions. But Plaintiffs
have not provided this information and have refused to consider it as a starting point.

         Plaintiffs do not need details about every database and repository containing Facebook user
data for this case about advertising reach estimates. And they have offered no justification for that
needlessly broad request, let alone a justification that would overcome the security risks associated
with disclosing such detailed information—a risk Plaintiffs’ counsel should fully appreciate given
their litigation against “corporations [they] believe[] are not doing enough to protect customers’
personal information.” MVP: Cohen Milstein’s Andrew N. Friedman, Law360 (Nov. 30, 2018),
https://www.cohenmilstein.com/sites/default/files/MVP%20Cohen%20Milstein%27s%20Andre
w%20N.%20Friedman.pdf. Contrary to Plaintiffs’ assertion otherwise, see Letter at 3, Facebook
has repeatedly sought to reach a reasonable and proportional resolution on this issue. For example,
Facebook proposed that if Plaintiffs have questions about the data sources for documents and
information produced, the parties could discuss the appropriate way to provide such information—
as opposed to Facebook disclosing details about the storage of user data untethered to any specific
documents or information relevant to the case. Plaintiffs rejected Facebook’s proposal and refused
to narrow their request in any way—further confirming that their demands are unreasonable and
disproportionate to the needs of the case.

          For these reasons, we respectfully request that the Court deny Plaintiffs’ requested relief.

                                                Respectfully submitted,

                                                /s/ Elizabeth L. Deeley
                                                Elizabeth L. Deeley (Counsel for Facebook, Inc.)
                                                of LATHAM & WATKINS LLP
